DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Supplemental Amendment filed on 12/01/2021.
3.	This Office Action is made Final.
4.	Claims 3, 10, 12-14 were previously cancelled and Claims 21-29 were new in the original amendment filed on 10/12/2021.
5.	Claims 22 and 25 are currently cancelled via supplemental amendment prior to examination.
6.	Claims 30 and 31 are new via supplemental amendment filed prior to examination.
7.	Claims 1-2, 4-9, 11, 15-21, 23-24, 26-31 are pending.
Response to Arguments
8.	Applicant’s arguments with respect to the amended claims relating to the reference Nam have been fully considered but are moot because of new ground of rejection set forth herein as necessitated by amendment which triggered new grounds of rejection. 
9.	As to the objection to the title of the specification, Applicant did not provide a comment or an updated title, therefore the objection is maintained herein.



Specification
10.	The title of the invention “TRANSMISSION/RECEPTION MANAGEMENT IN WIRELESS COMMUNICATION” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-2, 4-9, 11, 15-21, 23-24, 26-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHENG et al. US 20200029274 hereafter Cheng (provisional 62/699,465 filed on 07/17/2018 includes support).

As to Claim 1. (Currently Amended) Cheng discloses a method comprising [Title: Method and apparatuses for operating multiple antenna panels]:
receiving, by a wireless device [i.e. User Equipment-UE or communication device] from a base station [i.e. BS], one or more configuration parameters [i.e. DCI, PDCCH, MAC message, or RRC configuration signal] that indicate [Fig. 7 (UE is configured with multiple sets of parameters corresponding to different operations-702, UE receives a DCI message from BS-704), Fig. 12, Sections 0073, 0123, 0168: The indicator for antenna panel status transmitted from the BS to the UE via a DCI message, a MAC-CE massage, or through RRC signaling. The BS configures the UE in time resource. A UE is configured with sets of parameters for antenna panel status determined based on scheduling],
timing information for uplink reporting [i.e. CSI report linked to Antenna Panel Status (see 0075)]; and one or more uplink resources for uplink reporting [Sections 0087, 0123, 0139: The BS indicate one of selected time value(s) by DCI message and transmit DCI message to indicate to the UE to use for antenna panel status. The BS configures the UE to measure the CSI-RS in the time resource, and the UE indicate the antenna panel status to the BS via the CSI parameter of the CSI report. The leading time values configured by the BS in the pdsch-TimeDomainResourceAllocationList IE],
activating [i.e. Turn On] a first antenna panel of a plurality of antenna panels of the wireless device [Fig. 1 (Diagram of UE-100 depicting Antenna Panels-102, 104, 106, 108), Sections 0054, 0173: The ON/OFF state of each antenna panel may be switched by the wireless communication device-100, the antenna panel status determined as a first antenna panel status if only the antenna panel-102 is turned on and the other antenna panels 104, 106 and 108 are turned off. A UE may indicate its antenna panel status through at least one explicit bit in a CSI report],
 and sending, via an uplink resource of the one or more uplink resources, an uplink report message [i.e. CSI report linked to Antenna Panel Status (see 0075)] comprising an indication that the first antenna panel is activated [Sections 0062, 0073, 0117, 0123: In the disclosure, Antenna Panel Status contain information about how many antenna panels at the UE are active/turned on (i.e. activated) in a particular time period. The value of the indicator (i.e. “01” to indicate one antenna panel is active/turn on see section 0072) for antenna panel status is transmitted by the UE to the BS via an Uplink Control Information (UCI) message, a MAC-CE massage, or through RRC signaling. The CSI report obtained under antenna panel statuses may be transmitted from the UE to the BS via UCI/MAC-CE messages; and the UE inform the BS of the antenna panel status. The BS configures the UE in the time resource, and the UE is actually able to apply antenna panels in the time resource and indicate the antenna panel status to the BS via the CSI parameter of the CSI report]. 

As to Claim 2. (Currently Amended) Cheng discloses the method of claim 1, further comprising receiving an uplink grant [i.e. scheduling of resources for uplink communication] indicating the uplink resource of the one or more uplink resources, wherein the uplink resource comprises a resource of a physical uplink control channel (PUCCH) channel for transmission of the uplink report message [Sections 0044, 0073, 0106, 0123: The BS is operable to provide to UEs schedules of the downlink and uplink resources to at least one UE within its radio coverage for downlink and uplink packet transmissions. Antenna panel status is transmitted by the UE to the BS via an Uplink Control Information (UCI) message. The time slot and numerology of the time unit may be determined based on the PDCCH which carries the scheduling information, or based on the PDSCH/RSs/PUSCH/PUCCH which is scheduled by the PDCCH. The BS configures the UE in the time resource].


As to Claim 4. (Previously Presented) Cheng discloses the method of claim 1, wherein the indication comprises a field comprising a value indicating that the first antenna panel is activated [Section 0073, 0173: The value of the indicator (i.e. “01” to indicate one antenna panel is active/turn on see section 0072) for antenna panel status is transmitted by the UE to the BS via an Uplink Control Information (UCI) message, a MAC-CE massage, or through RRC signaling. A UE indicate its antenna panel status through at least one explicit bit in a CSI report].

As to Claim 5. (Previously Presented) Cheng discloses the method of claim 1, wherein the receiving the one or more configuration parameters further comprises receiving one or more messages comprising the one or more configuration parameters associated with scheduling resources for one or more messages [Fig. 7 (UE is configured with multiple sets of parameters corresponding to different operations-702, UE receives a DCI message from BS-704), Fig. 12, Sections 0073, 0123, 0168: The indicator for antenna panel status transmitted from the BS to the UE via a DCI message, a MAC-CE massage, or through RRC signaling. The BS configures the UE in time resource. A UE is configured with sets of parameters for antenna panel status determined based on scheduling].

As to Claim 6. (Previously Presented) Cheng discloses the method of claim 1, wherein the uplink report message comprises a panel ID indicating the first antenna panel [Fig. 1 (Diagram of UE-100 depicting Antenna Panels-102, 104, 106, 108), Sections 0054, 0073: The antenna panel status identify the antenna turn on and turn off using numbers (i.e. 102, 104, etc.…). The value of the indicator (i.e. “01” to indicate one antenna panel is active/turn on see section 0072) for antenna panel status is transmitted by the UE to the BS via an Uplink Control Information (UCI) message, a MAC-CE massage, or through RRC signaling].

As to Claim 7. (Currently Amended) Cheng discloses the method of claim 1, further comprising deactivating [i.e. Turn OFF] a second antenna panel of the plurality of antenna panels of the wireless device [Sections 0054, 0102: The Antenna panel status of the antenna panel of the communication device/UE defined based on ON/OFF states and number of antenna panels. The UE may turn off (N2, N1) antenna panels],
wherein the deactivating is based on at least one of: an expiry of an inactivity timer, a downlink signal comprising a second indication to deactivate the second antenna panel, activating the first antenna panel, or completing reception of a scheduled message via the second antenna panel [Figs. 3, 18, 22, Sections 0092, 0102: The timer may expire when a DRX inactivity timer expires or the UE enters a DRX off-period/sleep mode. After the timer expires, the UE may turn off (N2−N1) antenna panels to go back to the power saving mode].

As to Claim 8. (Currently Amended) Cheng discloses A method comprising [Title: Method and apparatuses for operating multiple antenna panels]:
sending, by a base station [i.e. BS] to a wireless device [i.e. User Equipment-UE or communication device], one or more configuration parameters [i.e. DCI, PDCCH, MAC message, or RRC configuration signal] that indicate [Fig. 7 (UE is configured with multiple sets of parameters corresponding to different operations-702, UE receives a DCI message from BS-704), Fig. 12, Sections 0073, 0123, 0168: The indicator for antenna panel status transmitted from the BS to the UE via a DCI message, a MAC-CE massage, or through RRC signaling. The BS configures the UE in time resource. A UE is configured with sets of parameters for antenna panel status determined based on scheduling],
timing information for uplink reporting [i.e. CSI report linked to Antenna Panel Status (see 0075)]; and one or more uplink resources for uplink reporting [Sections 0087, 0123, 0139: The BS indicate one of selected time value(s) by DCI message and transmit DCI message to indicate to the UE to use for antenna panel status. The BS configures the UE to measure the CSI-RS in the time resource, and the UE indicate the antenna panel status to the BS via the CSI parameter of the CSI report. The leading time values configured by the BS in the pdsch-TimeDomainResourceAllocationList IE],
receiving, by the base station from the wireless device and via an uplink resource of the one or more uplink resources, an uplink report message [i.e. CSI report linked to Antenna Panel Status (see 0075)] comprising an indication [i.e. “01” value to indicate one antenna panel is active/turn on see section 0072] that a first antenna panel of a plurality of antenna panels of the wireless device is activated; and [Sections 0062,  0073, 0123, 0173: Antenna Panel Status contain information about how many antenna panels at the UE are active/turned on (i.e. activated) in a particular time period. The value of the indicator for antenna panel status is transmitted by the UE to the BS via an Uplink Control Information (UCI) message, a MAC-CE massage, or through RRC signaling. The BS configures the UE in the time resource, and the UE is actually able to apply antenna panels in the time resource and indicate the antenna panel status to the BS via the CSI parameter of the CSI report. A UE indicate its antenna panel status through at least one explicit bit in a CSI report];
[Sections 0055, 0075, 0147, 0165: A signaling mechanism helps the BS to obtain the current antenna panel status of the UE. The UE transmit or report the current antenna panel status to the BS, the antenna panel status report may be contained in a beam report or a Channel State Information (CSI) report. After successfully receiving and decoding first DCI message DCI; the UE may further receive and decode a second DCI message DCI which is transmitted over a PDCCH. The UE further receive second message containing a request for aperiodic CSI report through QCL information to be received by the antenna panel at the UE].

As to Claim 9. (Previously Presented) The method of claim 8, wherein the uplink report message comprises a panel ID indicating the first antenna panel [See Claim 6 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 11.  (Currently Amended)  The method of claim 8, further comprising sending, by the base station to the wireless device, an uplink grant indicating the uplink resource of the one or more uplink resources, wherein the uplink resource comprises a resource of a physical uplink control channel (PUCCH) channel for transmission of the uplink report [See Claim 2 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 15. (Currently Amended) Cheng discloses a method comprising [Title: Method and apparatuses for operating multiple antenna panels]:
[i.e. User Equipment-UE or communication device], one or more configuration parameters [i.e. DCI, PDCCH, MAC message, or RRC configuration signal] that indicate [Fig. 7 (UE is configured with multiple sets of parameters corresponding to different operations-702, UE receives a DCI message from BS-704), Fig. 12, Sections 0073, 0123, 0168: The indicator for antenna panel status transmitted from the BS to the UE via a DCI message, a MAC-CE massage, or through RRC signaling. The BS configures the UE in time resource. A UE is configured with sets of parameters for antenna panel status determined based on scheduling],
timing information for uplink reporting [i.e. CSI report linked to Antenna Panel Status (see 0075)]; and one or more uplink resources for uplink reporting [Sections 0087, 0123, 0139: The BS indicate one of selected time value(s) by DCI message and transmit DCI message to indicate to the UE to use for antenna panel status. The BS configures the UE to measure the CSI-RS in the time resource, and the UE indicate the antenna panel status to the BS via the CSI parameter of the CSI report. The leading time values configured by the BS in the pdsch-TimeDomainResourceAllocationList IE],
deactivating [i.e. Turn OFF] a first antenna panel of a plurality of antenna panels of the wireless device; and [Fig. 1 (Diagram of UE-100 depicting Antenna Panels-102, 104, 106, 108), Sections 0054, 0072, 0102: The Antenna panel status of the antenna panel of the communication device/UE defined based on ON/OFF states and number of antenna panels. The bit field of the indicator for antenna panel status may be set as “00” to indicate that all of the antenna panels are turned off/inactive. The UE may turn off (N2, N1) antenna panels],
[Sections 0054, 0102, 0117, 0123: The Antenna panel status of the antenna panel of the communication device/UE defined based on ON/OFF states and number of antenna panels. The UE may turn off (N2, N1) antenna panels. The CSI report obtained under antenna panel statuses may be transmitted from the UE to the BS via UCI/MAC-CE messages; and the UE inform the BS of the antenna panel status. The BS configures the UE in the time resource, and the UE is able to apply antenna panels in the time resource and indicate the antenna panel status to the BS via the CSI parameter of the CSI report]. 

As to Claim 16. (Previously Presented) Cheng discloses the method of claim 15, wherein the one or more configuration parameters indicate that the uplink report message [i.e. CSI report linked to Antenna Panel Status (see 0075)] comprises at least one of: a periodic message, a semi-persistent message, or an aperiodic message [Fig. 13, Sections 0058, 0159-0160, 0175: The UE need to follow the aperiodic slot triggering offset configured in the SRS resource set configuration and the CSI-RS resource set configuration, respectively. In addition, the UE configured with a set of offset values aperiodicTriggeringOffset in an RRC configuration for receiving an aperiodic CSI-RS. Data structure indicating an aperiodic CSI RS reception configuration, in the aperiodic CSI RS reception configuration-CSI-ResourceSet. The UE may be configured with a periodic CSI report and the periodicity for the CSI report].

As to Claim 17. (Previously Presented) Cheng discloses the method of claim 15, wherein the uplink report message comprises a field indicating that the first antenna panel is deactivated [Fig. 1, Sections 0054, 0072, 0123: The Antenna panel status of the antenna panel of the communication device/UE defined based on ON/OFF states and number of antenna panels. The bit field of the indicator for antenna panel status may be set as “00” to indicate that all of the antenna panels are turned off/inactive. The BS configures the UE in the time resource, and the UE is able to apply antenna panels in the time resource and indicate the antenna panel status to the BS via the CSI parameter of the CSI report].

As to Claim 18. (Previously Presented) Cheng discloses the method of claim 15, wherein the uplink report message comprises one or more capability indications [Sections 0070, 0133, 0134: The UE reports the UE's capability about the antenna panels. The UE inform the BS of the UE's capability. UE capability information includes a number of parameters related to the antenna panel status of the UE].

As to Claim 19. (Previously Presented) Cheng discloses the method of claim 15, wherein the one or more configuration parameters indicate at least one configuration parameter for the first antenna panel [Section 0168: A UE is configured with sets of parameters for antenna panel status determined based on scheduling].

As to Claim 20. (Previously Presented) Cheng discloses the method of claim 15, wherein the uplink report message comprises a channel state information (CSI) report [i.e. CSI report linked to Antenna Panel Status (see 0075)] for a second antenna panel, of the plurality of antenna [Section 0066, 0068, 0075: The indicator for antenna panel status information include a multiple-bit IE; UE may be configured to turn on a particular number of the antenna panels. The antenna panel status used for indicating, explicitly or implicitly which of and how many of the antenna panels of the UE are turned on (or active) and are turned off (or inactive). The UE may transmit or report the current antenna panel status to the BS; the UE may transmit an antenna panel status report to inform the BS of a change in the antenna panel status contained in a beam report or a Channel State Information (CSI) report].

As to Claim 21. (Currently Amended) Cheng discloses the method of claim 1, wherein timing information indicates at least one of: a periodic time domain behavior, a semi-persistent time domain behavior, an aperiodic time domain behavior, a slot offset associated with one or more uplink report messages; or a periodicity for sending the one or more uplink report messages [Sections 0058, 0088: The UE need to follow the aperiodic slot triggering offset configured in the SRS resource set configuration and the CSI-RS resource set configuration, respectively; also a BS configure offset values for resource set. The BS ensure scheduling offset for DL/UL channels of time for switching antenna panel status].

As to Claim 23. (Previously Presented) Cheng discloses the method of claim 1, wherein the uplink report message comprises a channel state information (CSI) report comprising a panel ID indicating the first antenna panel [Section 0073, 0173: The value of the indicator (i.e. “01” to indicate one antenna panel is active/turn on see section 0072) for antenna panel status is transmitted by the UE to the BS via an Uplink Control Information (UCI) message, a MAC-CE massage, or through RRC signaling. A UE indicate its antenna panel status through at least one explicit bit in a CSI report].

As to Claim 24. (Currently Amended) The method of claim 8, wherein the timing information, indicates at least one of: a periodic time domain behavior, a semi-persistent time domain behavior,  an aperiodic time domain behavior a slot offset associated with one or more uplink report messages; or a periodicity for sending the one or more uplink report messages [See Claim 21 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 26. (Previously Presented) The method of claim 8, wherein the uplink report message comprises a channel state information (CSI) report comprising a panel ID indicating the first antenna panel [See Claim 23 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 27. (Previously Presented) Cheng discloses the method of claim 1, wherein the one or more uplink resources are one or more physical uplink control channel (PUCCH) resources [Sections 0044, 0073, 0106, 0123: The BS is operable to provide to UEs schedules of the downlink and uplink resources to at least one UE within its radio coverage for downlink and uplink packet transmissions. Antenna panel status is transmitted by the UE to the BS via an Uplink Control Information (UCI) message. The time slot and numerology of the time unit may be determined based on the PDCCH which carries the scheduling information, or based on the PDSCH/RSs/PUSCH/PUCCH which is scheduled by the PDCCH. The BS configures the UE in the time resource].

As to Claim 28. (Previously Presented) The method of claim 8, wherein the one or more uplink resources are one or more physical uplink control channel (PUCCH) resources [See Claim 27 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 29. (Previously Presented)  The method of claim 15, wherein the one or more uplink resources are one or more physical uplink control channel (PUCCH) resources [See Claim 27 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 30.  (New)   The method of claim 15, wherein the timing information indicates at least one of: a periodic time domain behavior, a semi-persistent time domain behavior, an aperiodic time domain behavior, a slot offset associated with one or more uplink report messages; or a periodicity for sending the one or more uplink report messages [See Claim 21 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 31. (New)  The method of claim 15, wherein the uplink report message comprises a channel state information (CSI) report comprising a panel ID indicating the first antenna panel [See Claim 23 because both claims have similar subject matter therefore similar rejection applies herein].

Conclusion
The prior art made of record Extra Ref: 1.	Huawei et al. “Discussion on Panel-based UL beam selection," 3GPP Draft, 3GPP TSG WAN WG1 Meeting R1-1809122, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, August 11, 2018, 7 pages, Retrieved from http://www.3gpp.org;  and not relied upon is considered pertinent to applicant's disclosure, see PTO-892. Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 21, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477